DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because of the new grounds of rejection set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 , 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae et al. US PG-Pub (US 20190213741 A1) in view of Liang et al ("Combining coarse and fine registration for video frame super-resolution reconstruction") in view of Hamauzu US PG-Pub (US 20180232861 A1).
Regarding Claim 1, Nagae teaches an X-ray imaging apparatus comprising: 
an imaging device including an X-ray generator that emits X-rays to a subject and an X-ray detector that detects X-rays from the X-ray generator transmitted through the subject(¶[0038] The X-ray detector 107 is, for example, an X-ray Flat Panel Detector (FPD) including detecting elements arranged in a matrix formation. The X-ray detector 107 is configured to detect X-rays that were eradiated from the X-ray tube 012 and have passed through the patient P and to output a detection signal corresponding to a detected X-ray amount to the processing circuity 112.), the imaging device captures an X-ray image of the subject(¶[0021] The X-ray diagnosis apparatus 10 is configured to acquire X-ray image data from the patient P. For example, the X-ray diagnosis apparatus 10 is configured to acquire a plurality of pieces of X-ray image data in a time series from the patient P and to transmit the acquired plurality of pieces of X-ray image data to the image storing apparatus 20.);and a processor that processes the X-ray image of the subject(¶[0023] The medical image processing apparatus 30 is configured to acquire the plurality of pieces of X-ray image data in the time series via the network and to perform various types of processes by using the acquired plurality of pieces of X-ray image data. For example, the medical image processing apparatus 30 is realized by using a computer device such as a workstation.), the processor including, a transparent image acquisition portion that acquires a transparent image which is the X-ray image captured by the imaging device to radiographically inspect the subject(¶[0023],the medical image processing apparatus 30 is configured to acquire the plurality of pieces of X-ray image data in the time series from the image storing apparatus 20 via the network. The examiner interprets that the transparent image is a live X-ray image of the subject and that the X-ray image data of the prior art is being captured in real-time and being transmitted via the network in which the medical image processing apparatus acquires the live X-ray image.) and includes a feature point image(¶[0029]the processing circuitry 34 is configured to acquire the plurality of pieces of X-ray image data in the time series from the image storing apparatus 20, by reading and executing a program corresponding to the acquiring function 34a from the memory 33. Further, for example, the processing circuitry 34 is configured to determine at least one feature point in each of the plurality of pieces of X-ray image data in the time series, by reading and executing a program corresponding to the determining function 34b); 

    PNG
    media_image1.png
    473
    772
    media_image1.png
    Greyscale
an image synthesis portion that synthesizes the transparent image and a synthesis target image which is the X-ray image captured before a time when the transparent image is captured (¶[0056], the calculating function 34c calculates a moving amount D11 of the stent marker L1 and a moving amount D12 of the stent marker L2 between a piece of X-ray image data I10 (the piece of X-ray image data acquired immediately before the piece of X-ray image data I11; not illustrated) and the piece of X-ray image data I11. The examiner interprets that the prior art is calculating the movement amount between the previous image in the time series and the current image as illustrated in Fig. 3A.) and is to be synthesized with the transparent image to generate a synthesized image (¶[0079] Subsequently, on the basis of the feature points, the filtering function 34e performs a registration process on the plurality of pieces of X-ray image data. In one example, the filtering function 34e corrects each of the plurality of pieces of X-ray image data in the time series, so that the positions of the stent marker L1 and the stent marker L2 in the images are each the same as one another. The examiner interprets that the filtering function is correcting the movement amounts between the images shown in Fig 3A. and generating a synthesized image from the result of the correction); a reference image acquisition portion that acquires the X-ray image including the feature point image and captured before a time when the transparent image is captured as a reference image(¶[0056], the calculating function 34c calculates a moving amount D11 of the stent marker L1 and a moving amount D12 of the stent marker L2 between a piece of X-ray image data I10 (the piece of X-ray image data acquired immediately before the piece of X-ray image data I11; not illustrated). As seen in Figure 3A, the prior art is using a reference image captured before the time of the transparent image in order to calculate the displacement between the stent markers.); and2Application No. 16/541,432Customer No. 74,712Response of April 26, 2021Attorney Docket No.: SHM-536 a movement information acquisition portion that extracts the feature point image from each of the reference image and the transparent image(¶[0056], the calculating function 34c calculates a moving amount D11 of the stent marker L1 and a moving amount D12 of the stent marker L2 between a piece of X-ray image data I10 (the piece of X-ray image data acquired immediately before the piece of X-ray image data I11; not illustrated). As seen in Figure 3A, the prior art is using a reference image captured before the time of the transparent image in order to calculate the displacement between the stent markers.); acquires movement information of a feature point based on the extracted feature point image, corrects the reference image based on the movement information of the feature point, (¶[0079] Subsequently, on the basis of the feature points, the filtering function 34e performs a registration process on the plurality of pieces of X-ray image data. In one example, the filtering function 34e corrects each of the plurality of pieces of X-ray image data in the time series, so that the positions of the stent marker L1 and the stent marker L2 in the images are each the same as one another. The examiner interprets that based on movement amounts of the stent markets L1 and L2 that the prior art is correcting the movement amounts between the images.), wherein the image synthesis portion is configured to correct the synthesis target image or the transparent image based on the movement information of the feature point and the movement information of the pixel and synthesize the corrected synthesis target image and the transparent image or synthesize the synthesis target image and the corrected transparent image to generate the synthesized image (¶[0079] Subsequently, on the basis of the feature points, the filtering function 34e performs a registration process on the plurality of pieces of X-ray image data. In one example, the filtering function 34e corrects each of the plurality of pieces of X-ray image data in the time series, so that the positions of the stent marker L1 and the stent marker L2 in the images are each the same as one another. The examiner interprets that the filtering function is correcting the movement amounts between the images as seen in Fig. 3A and also as seen in ¶[0054] the movement amount may be expressed also as the number of pixels in the X-ray image so based on the movement amount between the images the filtering function is synthesizing the image in order to generate a synthesized image.);
	Nagae does not explicitly teach acquires movement information of at least some of pixels belonging to the corrected reference image based on the corrected reference image and the transparent image.
	Liang teaches acquires movement information of at least some of pixels belonging to the corrected reference image based on the corrected reference image and the transparent image (As seen in Section 3.1, Liang discloses  “The frames of a video are typically dynamic. The movement of both camera and objects can cause a difference in video frame content” and detecting key points for matching between two frames. In Section 3.2, Liang discloses a method for Coarse Motion Registration in which “After matching image seeds, which are the output of the original seeds selected in Sec. 3.1, the regions around the feature seed geometric transformation can be fixed by the feature descriptor. These detected and corresponding regions, R; and R0 , respectively, are represented by ellipses and are related by the following transform: R0 ¼ A−TRA−1; (4) where A is the local transform matrix linking the two regions. We assume the pixels around the seed regions are matched by transform matrix A; within a window ð2 W þ 1Þ × ð2 W þ 1Þ. T”. The examiner interprets that Liang performs Coarse Motion registration between the two frames to determine macro alignment. Liang discloses in Section 3.3, “For a moving area in a video, the Lucas–Kanade method is used to find the disparity between the initial frame, Fðx; y; tÞ, and the frame to be registered, Fðx; y; t þ ΔtÞ. For this registration, it is assumed that the initial frame area and target frame area have relatively small movement.” The examiner interprets the prior art is determining the movement between the initial frame and the corrected/registered image.) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nagae with Liang to perform both coarse registration and subsequent movement correction of the coarsely registered image. One skilled in the art would have been motivated to modify Nagae in this manner in order to prevent mismatching. (Liang, Section 3.3)
	However Nagae and Liang do not explicitly teach acquires a movement map representing a movement direction and a movement amount of the pixels between the images and acquires a smoothing movement map in which the movement map is smoothed as movement information of a pixel
Hamauzu teaches acquires a movement map representing a movement direction and a movement amount of the pixels between the images and acquires a smoothing movement map in which the movement map is smoothed as movement information of a pixel ([0090] FIG. 11 is a diagram for illustrating calculation of an index value in the fourth embodiment. As shown in FIG. 11, a movement vector Vt is calculated with respect to the processing target frame Ft. Further, with respect to a plurality of previous frames Ft-1, Ft-2, . . . , movement vectors Vt-1, Vt-2, . . . calculated when the synthetic frame Fg is generated are stored in the storage 23. In the fourth embodiment, the index value calculation unit 33 smoothes the movement vector Vt with respect to the processing target frame Ft and the movement vectors Vt-1, Vt-2, . . . with respect to the previous frames in a time axis direction. Specifically, the index value calculation unit 33 adds movement vectors at corresponding pixel positions in the processing target frame Ft and the previous frames, and divides the result by the number of the added movement vectors, to thereby smoothen the movement vectors to calculate the index value C0. Similar to the first embodiment, it is preferable to normalize a movement vector smoothened by a maximum value of the size of the smoothened movement vector Vt to calculate the index value C0. Further, the correction unit 34 corrects the movement vector Vt using the index value C0 to calculate a corrected movement vector Vtc. The examiner interprets as seen in Fig. 11 of the prior art shows a movement map with vectors corresponding to the direction and movement of the pixels between the target frame and previous frames and the index value calculation unit calculates a index value in order to smoothen the vectors  and the correction unit corrects the movement of the vector by using the index value.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nagae and Liang with Hamauzu to generate a movement map in order to determine  movement and direction of the pixels in the images. One skilled in the art would have been motivated to modify Nagae and Liang in this manner in order to correct the movement vector using the index value to calculate a corrected movement vector and register the immediately previous frame to the processing target frame on the basis of the corrected movement vector. (Hamauzu, Abstract)
Regarding Claim 2, the combination of Nagae, Liang and Hamauzu teaches the X-ray imaging apparatus as recited in claim 1, where Nagae further teaches wherein the transparent image acquisition portion is configured to acquire the transparent image as a live image sequentially generated in real time(¶[0021] The X-ray diagnosis apparatus 10 is configured to acquire X-ray image data from the patient P. For example, the X-ray diagnosis apparatus 10 is configured to acquire a plurality of pieces of X-ray image data in a time series from the patient P and to transmit the acquired plurality of pieces of X-ray image data to the image storing apparatus 20. The examiner interprets that X-ray diagnosis apparatus is acquiring a live X-ray image of the patient since they are time-series images that are being captured.);and wherein the image synthesis portion is configured to correct the synthesis target image or the live image based on the movement information of the feature point and the movement information of the pixel and synthesize the corrected synthesis target image and the live image or synthesize the synthesis target image and the corrected live image to generate the synthesized image. (¶[0079] Subsequently, on the basis of the feature points, the filtering function 34e performs a registration process on the plurality of pieces of X-ray image data. In one example, the filtering function 34e corrects each of the plurality of pieces of X-ray image data in the time series, so that the positions of the stent marker L1 and the stent marker L2 in the images are each the same as one another. The examiner interprets that the filtering function is correcting the movement amounts between the images as seen in Fig. 3A and also as seen in ¶[0054] the movement amount may be expressed also as the number of pixels in the X-ray image so based on the movement amount between the live image and the corrected image the filtering function is synthesizing the image in order to generate a synthesized image.);
Regarding Claim 3, the combination of Nagae, Liang and Hamauzu teaches the X-ray imaging apparatus as recited in claim 2, where Nagae further teaches wherein the image synthesis portion is configured to correct the synthesis target image or the live image based on the movement information of the feature point and the movement information of the pixel each time the live image is acquired by the transparent image acquisition (¶[0079] Subsequently, on the basis of the feature points, the filtering function 34e performs a registration process on the plurality of pieces of X-ray image data. In one example, the filtering function 34e corrects each of the plurality of pieces of X-ray image data in the time series, so that the positions of the stent marker L1 and the stent marker L2 in the images are each the same as one another. The examiner interprets that the filtering function is correcting the movement amounts between the images as seen in Fig. 3A and also as seen in ¶[0054] the movement amount may be expressed also as the number of pixels in the X-ray image so based on the movement amount between the images the filtering function is synthesizing the image in order to generate a synthesized image.);
Regarding Claim 11, the combination of Nagae, Liang and Hamauzu teaches the X-ray imaging apparatus as recited in claim 1, where Nagae further teaches  wherein the movement information acquisition portion is configured to extract a plurality of the feature point images from the reference image, extract a plurality of the feature point images from the transparent image(¶[0053],the determining function 34b reads the plurality of pieces of X-ray image data from the memory 33 and determines at least one feature point in each of the read plurality of pieces of X-ray image data. In other words, the determining function 34b identifies at least one feature point in each of the plurality of pieces of X-ray image data. For example, as feature points, the determining unction 34b extracts the stent marker L1 and the stent marker L2 rendered in each of the plurality of pieces of X-ray image data in the time series.), correct the reference image so as to move by a mean value of the movement amount from the feature point image of the reference image to the feature point image of the transparent image, and acquire the movement information of the pixel based on the corrected reference image and the transparent image(¶[0079] Subsequently, on the basis of the feature points, the filtering function 34e performs a registration process on the plurality of pieces of X-ray image data. In one example, the filtering function 34e corrects each of the plurality of pieces of X-ray image data in the time series, so that the positions of the stent marker L1 and the stent marker L2 in the images are each the same as one another. ¶[0084],the filtering function 34e may generate the processed piece of X-ray image data I34 in such a manner that a statistic value (an average, a median, or the like) related to pixel values will be the same between the piece of X-ray image data I24 and the processed piece of X -ray image data I34. The examiner interprets that the filtering function is capable of acquiring a statistical value which can be a mean value or median value and on the basis of that value can correct the image based on the movement information acquired of the pixel so that the positons of the pixels will be aligned in the corrected image.)
Regarding Claim 13, Nagae teaches an X-ray image processing method comprising:acquiring a transparent image which is an X-ray image for radiographically inspecting a subject (¶[0023],the medical image processing apparatus 30 is configured to acquire the plurality of pieces of X-ray image data in the time series from the image storing apparatus 20 via the network. The examiner interprets that the transparent image is a live X-ray image of the subject and that the X-ray image data of the prior art is being captured in real-time and being transmitted via the network in which the medical image processing apparatus acquires the live X-ray image) and includes a feature point image(¶[0029]the processing circuitry 34 is configured to acquire the plurality of pieces of X-ray image; acquiring a reference image which is an X-ray image captured before a time when the transparent image is captured and includes the feature point image(¶[0056], the calculating function 34c calculates a moving amount D11 of the stent marker L1 and a moving amount D12 of the stent marker L2 between a piece of X-ray image data I10 (the piece of X-ray image data acquired immediately before the piece of X-ray image data I11; not illustrated). As seen in Figure 3A, the prior art is using a reference image captured before the time of the transparent image in order to calculate the displacement between the stent markers.); extracting the feature point image from each of the reference image and the transparent image(¶0053] After that, the determining function 34b reads the plurality of pieces of X-ray image data from the memory 33 and determines at least one feature point in each of the read plurality of pieces of X-ray image data. In other words, the determining function 34b identifies at least one feature point in each of the plurality of pieces of X-ray image data. For example, as feature points, the determining function 34b extracts the stent marker L1 and the stent marker L2 rendered in each of the plurality of pieces of X-ray image data in the time series); 
acquiring movement information of a feature point based on the extracted feature point image(¶[0054] Subsequently, with respect to each of the stent markers L1 and L2 determined as the feature points by the determining function 34b, the calculating function 34b calculates moving amounts between the pieces of X-ray image data); 
correcting the reference image based on the movement information of the feature point (¶[0079] Subsequently, on the basis of the feature points, the filtering function 34e performs a registration process on the plurality of pieces of X-ray image data. In one example, the filtering function 34e corrects each of the plurality of pieces of X-ray image data in the time series, so that the positions of the stent marker L1 and the stent marker L2 in the images are each the same as one another);
correcting a synthesis target image which is the X-ray image of the subject or the transparent image based on the movement information of the feature point and movement information of the pixeland generating a synthesized image by synthesizing the corrected synthesis target image and the transparent image or synthesizing the synthesis target image and the corrected transparent image. (¶[0079] Subsequently, on the basis of the feature points, the filtering function 34e performs a registration process on the plurality of pieces of X-ray image data. In one example, the filtering function 34e corrects each of the plurality of pieces of X-ray image data in the time series, so that the positions of the stent marker L1 and the stent marker L2 in the images are each the same as one another. The examiner interprets that the filtering function is correcting the movement amounts between the images as seen in Fig. 3A and also as seen in ¶[0054] the movement amount may be expressed also as the number of pixels in the X-ray image so based on the movement amount between the images the filtering function is synthesizing the image in order to generate a synthesized image.);
Nagae does not explicitly teach acquiring movement information of at least some of pixels belonging to the corrected reference image based on the corrected reference image and the transparent image.
	Liang teaches acquiring movement information of at least some of pixels belonging to the corrected reference image based on the corrected reference image and the transparent image (As seen in Section 3.1, Liang discloses “The frames of a video are typically dynamic. The movement of both camera and objects can cause a difference in video frame content” and detecting key points for matching between two frames. In Section 3.2, Liang discloses a method for Coarse Motion Registration in which “After matching image seeds, which are the output of the original seeds selected in Sec. 3.1, the regions around the feature seed geometric transformation can be fixed by the feature descriptor. These detected and corresponding regions, R; and R0 , respectively, are represented by ellipses and are related by the following transform: R0 ¼ A−TRA−1; (4) where A is the local transform matrix linking the two regions. We assume the pixels around the seed regions are matched by transform matrix A; within a window ð2 W þ 1Þ × ð2 W þ 1Þ. T”. The examiner interprets that Liang performs Coarse Motion registration between the two frames to determine macro movement. Liang discloses in Section 3.3, “For a moving area in a video, the Lucas–Kanade method is used to find the disparity between the initial frame, Fðx; y; tÞ, and the frame to be registered, Fðx; y; t þ ΔtÞ. For this registration, it is assumed that the initial frame area and target frame area have relatively small movement.” The examiner interprets the prior art is determining the movement between the initial frame and the corrected/registered image.) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nagae with Liang to perform both coarse registration and subsequent movement correction of the coarsely registered image. One skilled in the art would have been motivated to modify Nagae in this manner in order to prevent mismatching. (Liang, Section 3.3)
However Nagae and Liang do not explicitly teach acquires a movement map representing a movement direction and a movement amount of the pixels between the images and acquires a smoothing movement map in which the movement map is smoothed as movement information of a pixel
Hamauzu teaches acquires a movement map representing a movement direction and a movement amount of the pixels between the images and acquires a smoothing movement map in which the movement map is smoothed as movement information of a pixel ([0090] FIG. 11 is a diagram for illustrating calculation of an index value in the fourth embodiment. As shown in FIG. 11, a movement vector Vt is calculated with respect to the processing target frame Ft. Further, with respect to a plurality of previous frames Ft-1, Ft-2, . . . , movement vectors Vt-1, Vt-2, . . . calculated when the synthetic frame Fg is generated are stored in the storage 23. In the fourth embodiment, the index value calculation unit 33 smoothes the movement vector Vt with respect to the processing target frame Ft and the movement vectors Vt-1, Vt-2, . . . with respect to the previous frames in a time axis direction. Specifically, the index value calculation unit 33 adds movement vectors at corresponding pixel positions in the processing target frame Ft and the previous frames, and divides the result by the number of the added movement vectors, to thereby smoothen the movement vectors to calculate the index value C0. Similar to the first embodiment, it is preferable to normalize a movement vector smoothened by a maximum value of the size of the smoothened movement vector Vt to calculate the index value C0. Further, the correction unit 34 corrects the movement vector Vt using the index value C0 to calculate a corrected movement vector Vtc. The examiner interprets as seen in Fig. 11 of the prior art shows a movement map with vectors corresponding to the direction and movement of the pixels between the target frame and previous frames and the index value calculation unit calculates a index value in order to smoothen the vectors  and the correction unit corrects the movement of the vector by using the index value.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nagae and Liang with Hamauzu to generate a movement map in order to determine  movement and direction of the pixels in the images. One skilled in the art would have been motivated to modify Nagae and Liang in this manner in order to correct the movement vector using the index value to calculate a corrected movement vector and register the immediately previous frame to the processing target frame on the basis of the corrected movement vector. (Hamauzu, Abstract)
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae et al. US PG-Pub (US 20190213741 A1) in view of Liang et al ("Combining coarse and fine registration for video frame super-resolution reconstruction") in view of Hamauzu US PG-Pub (US 20180232861 A1) in view of Miura et al. US Patent (US 7715528 B2).
Regarding Claim 4, while the combination of Nagae, Liang and Hamauzu teaches the X-ray imaging apparatus as recited in claim 2,  they do not explicitly teach wherein the image synthesis portion is configured to acquire a difference image between a contrast image which is the X-ray image in a state in which a contrast agent is administered to a blood vessel of a lower limb of the subject and a non-contrast image which is the X-ray image in a state in which no contrast agent is administered to the blood vessel of the subject as the synthesis target image, correct the difference image or the live image based on the movement information of the feature point and the movement information of the pixel and synthesize the corrected difference image and the live image or synthesize the difference image and the corrected live image to generate the synthesized image.
Miura teaches wherein the image synthesis portion is configured to acquire a difference image between a contrast image which is the X-ray image in a state in which a contrast agent is administered to a blood vessel of a lower limb of the subject and a non-contrast image which is the X-ray image in a state in which no contrast agent is administered to the blood vessel of the subject as the synthesis target image([Col 1, lines 49-56], The superimposition image acquiring unit acquires a superimposition X-ray image by superimposing, through an image addition process, the contrast imaging subtraction image acquired by the first subtraction image acquiring unit and selectively showing the blood vessel, and the non-contrast imaging X-ray fluoroscopic image acquired by the second subtraction image acquiring unit and not showing background parts (e.g. the skull).),correct the difference image or the live image based on the movement information of the feature point and the movement information of the pixel and synthesize the corrected difference image and the live image or synthesize the difference image and the corrected live image to generate the synthesized image ([Col 1, lines 57-61], The data processor has an image negative/positive reversing unit for carrying out, as necessary, a negative/positive reversal of the contrast imaging subtraction image acquired by the first subtraction image acquiring unit and selectively showing the blood vessel. The data processor will uses a negative/positive reversal unit for correcting the live image that will be used by the superimposing image acquiring unit for generating a superimposed image.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Miura to Nagae, Liang and Hamauzu such that the image synthesis portion can acquire a difference image between a contrast and non-contrast image used to generate a synthesized image. One skilled in the art would have been motivated to modify Nagae, Liang and Hamauzu in this manner in order to obtain a roadmap image having a good S/N ratio. (Miura, Col 3, Lines 60-61)
Regarding Claim 5, the combination of Nagae, Liang, Hamauzu and Miura teach the X-ray imaging apparatus as recited in claim 4, where Miura further teaches wherein the image synthesis portion is configured to synthesize an inverted image in which at least a part of the corrected difference image is black and white inversion processed and the live image or synthesize an inverted image in which at least a part of the difference image is black and white inversion processed and the corrected live image to generate the synthesized image. ([Col 5, lines 36-46], The image processing device 10 carries out a black-and-white reversal of the blood vessel locus image acquired by the blood vessel locus image acquiring device 9, to display the blood vessel in white. The image superimposing device 11 superimposes, on the blood vessel locus image acquired by the blood vessel locus image acquiring device 9, an X-ray fluoroscopic image obtained by processing X-ray detection signals from the X-ray detector 3 based on X rays controlled by the beam hardening filters 4 in a state of a guide wire W being inserted. The image processor will invert the blood vessel locus image of the contrast and non-contrast image and then the superimposing device will synthesis the inverted image with the live image.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Miura to Nagae, Liang and Hamauzu such that the image synthesis portion can acquire a difference image between a contrast and non-contrast image used to generate a synthesized image. One skilled in the art would have been motivated to modify Nagae, Liang and Hamauzu in this manner in order to obtain a roadmap image having a good S/N ratio. (Miura, Col 3, Lines 60-61)
Regarding Claim 6, the combination of Nagae, Liang, Hamauzu and Miura teaches the X-ray imaging apparatus as recited in claim 5, where Miura further teaches wherein the image synthesis portion is configured to synthesize the inverted image and the live image including an image in which at least one of a catheter, a stent, and a guide wire inserted in the subject is projected to generate the synthesized image. ([Col 6, lines 14-24], The beam hardening filters 4 are switched to the operative state, and X-ray fluoroscopic radiography is carried out while inserting the guide wire W into the blood vessel B. The image superposing device 11 superimposes the X-ray fluoroscopic image and the blood vessel locus image to acquire a composite image. The composite image acquired is displayed on the display monitor 15 as shown in FIG. 2 (b). While looking at the display screen, a wiring process is carried out to control the guide wire W, and insert, thrust and round it in a predetermined site. The invention uses a guide wire inserted in the subject and the superimposing device will generate a synthesized image.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Miura to Nagae, Liang and Hamauzu such that the image synthesis portion includes an image in which a guide wire is inserted in the subject. One skilled in the art would have been motivated to modify Nagae, Liang and Hamauzu in this manner in order to obtain a roadmap image having a good S/N ratio. (Miura, Col 3, Lines 60-61)
Regarding Claim 7, the combination of Nagae, Liang, Hamauzu and Miura teaches the X-ray imaging apparatus as recited in claim 4, where Nagae further teaches wherein the reference image acquisition portion is configured to acquire the live image captured before the transparent image at an imaging position substantially the same as an imaging position of the synthesis target image as the reference image (¶[0025], The processing circuitry is configured to extract a fixed object included in chronologically collected X-ray images and having a substantially fixed position. The images obtained by the processing circuitry from the storage will have a fixed position in all the frames captured.)
Regarding Claim 8, the combination of Nagae, Liang, Hamauzu and Miura teaches the X-ray imaging apparatus as recited in claim 4, where Miura further teaches wherein the reference image acquisition portion is configured to acquire the contrast image as the reference image ([Col 5, lines 59-63], Subsequently, X rays are emitted after injecting the angiographic contrast material, and the injection image acquiring device 8 acquires an injection image in the angiographic contrast material injection state).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Miura to Nagae, Liang and Hamauzu such that the reference image being acquired is a contrast image. One skilled in the art would have been motivated to modify Nagae, Liang and Hamauzu in this manner in order to obtain a roadmap image having a good S/N ratio. (Miura, Col 3, Lines 60-61)
Regarding Claim 9, the combination of Nagae, Liang, Hamauzu and Miura teaches the X-ray imaging apparatus as recited in claim 4, where Miura further teaches wherein the reference image acquisition portion is configured to acquire the non-contrast image as the reference image ([Col 5, lines 56-59], First, X rays are emitted without injecting an angiographic contrast material, and the non-injection image acquiring device 7 acquires a non-injection image in the angiographic contrast material non-injection state).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Miura to Nagae, Liang and Hamauzu such that the reference image being acquired is a non-contrast image. One skilled in the art would have been motivated to modify Nagae, Liang and Hamauzu in this manner in order to obtain a roadmap image having a good S/N ratio. (Miura, Col 3, Lines 60-61)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagae et al. US PG-Pub (US 20190213741 A1) in view of Liang et al ("Combining coarse and fine registration for video frame super-resolution reconstruction") in view of Hamauzu US PG-Pub (US 20180232861 A1) in view of Morita US PG-Pub (US 20190388051 A1).
Regarding Claim 10, while the combination of Nagae, Liang and Hamauzu teaches the X-ray imaging apparatus as recited in claim 1, they do not explicitly teach wherein the movement information acquisition portion is configured to correct the reference image based on the movement information of the feature point when a movement amount from the feature point image of the reference image to the feature point image of the transparent image exceeds a movement amount threshold value, and acquire movement information of the pixel based on the corrected reference image and the transparent image.
Morita teaches wherein the movement information acquisition portion is configured to correct the reference image based on the movement information of the feature point when a movement amount from the feature point image of the reference image to the feature point image of the transparent image exceeds a movement amount threshold value, and acquire movement information of the pixel based on the corrected reference image and the transparent image. (¶[0084],  As another method of determining whether or not body movement is occurring on the basis of the shift vectors for the plurality of feature points, the body movement determination unit 32 calculates a statistical value of the output values of the discriminator for each of the plurality of feature points. As the statistical value, an average value, a median value, a maximum value, a minimum value, or the like of outputs of the discriminator can be used. Then, in a case where the calculated statistical value is equal to or greater than a predetermined threshold value Th2, the body movement determination unit 32 may determine that body movement is occurring. In ¶[0073], the feature points are referred as pixels indicating position of where the body movement is occurring and shown in Fig. 13, if body movement occurs then the invention will set a second imaging condition for imaging). 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teachings of Morita to Nagae, Liang and Hamauzu such that the movement information acquisition portion is configured to correct the reference image if the movement amount of a feature point in the reference image exceeds a certain threshold value One skilled in the art would have been motivated to modify Nagae, Liang and Hamauzu in this manner in order to re-imaging in a case where body movement occurs. (Morita, ¶[0008])
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nagae et al. US PG-Pub (US 20190213741 A1) in view of Liang et al ("Combining coarse and fine registration for video frame super-resolution reconstruction") in view of Hamauzu US PG-Pub (US 20180232861 A1) in view of Nakai et al. US PG-Pub (US 20170192075 A1).
Regarding Claim 12, while the combination of Nagae, Liang and Hamauzu teaches the X-ray imaging apparatus as recited in claim 1, 
They do not explicitly teach wherein the movement information acquisition portion is configured to acquire a movement map representing a movement direction and a movement amount of at least some of pixels belonging to the reference image based on the reference image and the transparent image and acquire a smoothing movement map in which high frequency6Application No. 16/541,432Customer No. 74,712Response of April 26, 2021Attorney Docket No.: SHM-536 components of the movement map in a spatial direction is suppressed as the movement information of the pixel([0062] For pixels after performing the discontinuity correction processing in the time-series direction, or in a case in which no discontinuity correction processing in the time-series direction has been performed, the discontinuity correction processing section 1113 corrects the discontinuity of the phase or frequency in the spatial direction for the static magnetic field non-uniformity map 503 obtained for each time-series imaging).

    PNG
    media_image2.png
    519
    678
    media_image2.png
    Greyscale

Nakai teaches wherein the movement information acquisition portion is configured to acquire a movement map representing a movement direction and a movement amount of at least some of pixels belonging to the reference image based on the reference image and the transparent image(¶[0058] Then, the static magnetic field non-uniformity map creation section 1111 creates a static magnetic field non-uniformity map 503 (FIG. 5B) showing phase rotation or frequency shift due to static magnetic field non-uniformity, from the plurality of original images 501 and 502, for each time-series imaging (S42). The specific method of calculating the static magnetic field non-uniformity map 503 will be described in detail in embodiments described below. The static magnetic field non-uniformity map 503 includes pixels corresponding to the respective pixels of the original images, and the value of each pixel is a phase or a frequency. The examiner interprets the prior art is calculating displacement of the pixels between the original images. Figure 5B shows the movement map and Fig 5C shows the displacement between the pixels.), and acquire a smoothing movement map in which high frequency6Application No. 16/541,432Customer No. 74,712Response of April 26, 2021Attorney Docket No.: SHM-536 components of the movement map in a spatial direction is suppressed as the movement information of the pixel (¶[0062] For pixels after performing the discontinuity correction processing in the time-series direction, or in a case in which no discontinuity correction processing in the time-series direction has been performed, the discontinuity correction processing section 1113 corrects the discontinuity of the phase or frequency in the spatial direction for the static magnetic field non-uniformity map 503 obtained for each time-series imaging. The examiner interprets that the prior art is correcting the displacement of the pixel in a spatial direction in order to suppress motion artifacts in the image.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Nakai to Nagae, Liang and Hamauzu in order to acquire a movement map of the pixels of the X-ray image. One skilled in the art would have been motivated to modify Nagae and Liang in this manner in order to suppress artifacts due to respiratory motion. (Nakai, ¶[0012])
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAN HOANG/Examiner, Art Unit 2663       

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663